Citation Nr: 1309146	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-02 529	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence was submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The late Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a, April 2008 rating decision by the St. Petersburg,  Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his claim for service connection for an acquired psychiatric disorder for failure to submit new and material evidence.

In a September 2008 RO hearing, the Veteran, accompanied by his representative, submitted evidence, oral testimony, and arguments in support of his claim before a Decision Review Officer.

In September 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., to schedule the Veteran for an RO hearing before a traveling Veterans Law Judge, per his request.  The case was returned to the Board in February 2013.

  
FINDING OF FACT

In February 2013, during the pendency of the appeal but after the appeal was certified and transferred to the custody of the Board, VA received confirmation from the Social Security Administration (SSA) that the appellant died in July 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As relevant, the current appeal was in appellate status, remanded by the Board for development in September 2012, re-certified to the Board in October 2012, and transferred to the custody of the Board in February 2013.  Unfortunately, unbeknownst by the Board until after the case was returned to its custody, the appellant had died earlier during the pendency of the appeal.  In February 2013, the VA confirmed through inquiry with the SSA that the Veteran had died in July 2012.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).   


ORDER

The appeal is dismissed.


		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


